424 F.3d 852
UNITED STATES of America, Plaintiff — Appellant,v.Penny Jillean CHRISTENSON, Defendant — Appellee.
No. 04-2084.
United States Court of Appeals, Eighth Circuit.
September 27, 2005.

1
Richard L. Murphy, AUSA, argued, Cedar Rapids, Iowa, for appellant.


2
John P. Messina, AFPD, argued, Des Moines, Iowa, for appellee.


3
Before LOKEN, Chief Judge, WOLLMAN, BEAM, ARNOLD, MURPHY, BYE, RILEY, MELLOY, SMITH, COLLOTON, GRUENDER and BENTON, Circuit Judges, en banc.


ORDER


4
On rehearing en banc, the district court's judgment is affirmed by vote of an equally divided court.